836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert L. LANDERS, Plaintiff-Appellant,v.Edward C. AIRHART, Defendant-Appellee.
No. 87-5689.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1987.

Before NATHANIEL R. JONES, WELLFORD and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil action against his former attorney, alleging that the defendant negligently represented him during a criminal trial and that the defendant conspired with the prosecutor and a police officer during the trial in order to obtain a conviction.  This is the fourth civil action brought by this same plaintiff against this same defendant alleging legal malpractice, and the second suit in which plaintiff alleged both legal malpractice and conspiracy.  The district court dismissed this case for lack of jurisdiction.


3
Upon consideration, the district court's judgment dismissing the action is affirmed on res judicata grounds.  This court must give state court judgments the same preclusive effect they would have in the rendering state.  Lesher v. Lavrich, 784 F.2d 193, 195 (6th Cir.1986);  George v. United Ky. Bank, Inc., 753 F.2d 50, 52 (6th Cir.), cert. denied, 471 U.S. 1018 (1985).  In this case the rendering state is Kentucky.  Under Kentucky law, res judicata bars this action because the parties are the same, the causes of action were the same in the state proceedings as here, and plaintiff received a final judgment on the merits in the state proceeding.  See George, 753 F.2d at 53.


4
Accordingly, the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.